Order entered January 13, 2020




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01528-CV

  KEN PAXTON IN HIS OFFICIAL CAPACITY AS ATTORNEY GENERAL OF THE
          STATE OF TEXAS AND THE STATE OF TEXAS, Appellants

                                                V.

                                 ARNIEKA SIMMONS, Appellee

                         On Appeal from the 68th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-18-07822

                                            ORDER
           The reporter’s record in this accelerated appeal is overdue. Accordingly, we ORDER

Antionette Reagor, Official Court Reporter for the 68th Judicial District Court, to file the

reporter’s record by January 23, 2020.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Reagor and all

parties.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE